412 F.2d 1186
Furman HIPP, Appellant,v.KENNESAW LIFE & ACCIDENT INSURANCE COMPANY, Appellee.
No. 13262.
United States Court of Appeals Fourth Circuit.
Submitted June 12, 1969.Decided June 19, 1969.

Luther M. Lee and Dallas D. Ball, Columbia, S.C., on the brief, for appellant.
J. Reese Daniel, Columbia, S.C., and Hoke Smith, and Smith, Cohen, Ringel, Kohler, Martin & Lowe, Atlanta, Ga., on the brief, for appellee.
Before BOREMAN, BRYAN and BUTZNER, Circuit Judges.
PER CURIAM:


1
A jury trial in an action for fraud resulted in a verdict for the plaintiff.  Upon motion of defendant for judgment n.o.v., the verdict was set aside and judgment was entered in favor of defendant.


2
Upon examination and consideration of the record and the briefs filed by the litigants, we find no error.  We affirm on the opinion of the district court.1


3
Affirmed.



1
 Hipp v. Kennesaw Life & Accident Insurance Co., 301 F. Supp. 92 (D.S.C.1968).  (The opinion of the court was styled 'ORDER'.)